IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

WARNER        HARRELL               NOT FINAL UNTIL TIME EXPIRES TO
PLANTATION, LLC, C.W.               FILE MOTION FOR REHEARING AND
ROBERT        HARRELL,              DISPOSITION THEREOF IF FILED
CURTIS    R.  HARRELL,
MATTHEW W. HARRELL,                 CASE NO. 1D15-0293
and MERI HARRELL,

      Appellants,

v.

CENTERSTATE BANK OF
FLORIDA, N.A.,

      Appellee.

_____________________________/

Opinion filed June 8, 2016.

An appeal from the Circuit Court for Suwannee County.
David W. Fina, Judge.

Stephen C. Bullock and Christopher M. Costello of Brannon, Brown, Haley &
Bullock, P.A., Lake City, for Appellants.

Robert B. George and Ryan J. Mittauer of Liles, Gavin, P.A., Jacksonville, for
Appellee.



PER CURIAM.

      AFFIRMED.

WETHERELL, MAKAR, and WINOKUR, JJ., CONCUR.